Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 07/13/2022 has been entered. Claims 2, 10 and 18 are amended. Claims 1-20 are still pending in the application with claims 1, 9 and 17 being the independent claims.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 3, 4, 6, 9, 11, 12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018) and further in view of Ryu et al. (US Pub. No: 2020/0196375 A1).
Regarding claim 1, JIN et al. teach a method (see Abstract and Fig.1) comprising: storing, by an edge network exposure function device (see Fig.1, SCEF device), service information that includes correlations between portions of a radio access network and application service layer networks (see Figures 1 & 4 and para [0086] wherein the SCEF providing an exposed service and function by using a 3GPP network interface and providing an implementation approach of a service capability exposure function, is mentioned, also the SCEF providing/storing a third-party application, such as an OTT, with a function of accessing a network (that includes correlations between portions of a radio access network and application service layer networks), is mentioned  and also see paragraph [0088] wherein the third-party application, such as an OTT being deployed on an MEC device/application service layer network, is mentioned and also see para [0150]); receiving, by the edge network exposure function device from a radio access network device, radio access network information associated with one of the portions of the radio access network (see page 4, para [0092] wherein the capability exposure function device receiving a first processing policy & where the first processing policy includes an external identifier of UE/radio access network information, is mentioned and also see para [0112] wherein obtaining, by the capability exposure function device, an identifier of the base station based on the external identifier of the UE, is mentioned);
selecting, by the edge network exposure function device, a first application service layer network device of one of the application service layer networks based on the service information (see para [0106] wherein the capability exposure function device/edge network exposure function device configuring the second processing policy on the network side device/MEC/first application service layer network device, is mentioned and also see para [0117]) and transmitting, by the edge network exposure function device to the first application service layer network device, the radio access network information (see para [0117] wherein the capability exposure function device/edge network exposure function device sending the second processing policy to a mobile edge computing platform/first application service layer network device, where the second processing policy being used by the mobile edge computing platform to process the data packet, is mentioned).
JIN et al. is silent in teaching the above method comprising converting, by the edge network exposure function device, the radio access network information including removing one or more instances of the radio access network information.
However, Sami Kekki et al. teach a method (see page 4, Introduction) comprising converting, by the edge network exposure function device (see Figures 5 & 8, NEF device/edge network exposure function device), the radio access network information including removing one or more instances of the radio access network information (see Fig.5 & page 14, 4th para wherein services offered by a MEC host (that include MEC applications) such as the Radio Network Information Service (RNIS) relying on exposure of the RAN capabilities & exposing/converting the radio information, such as received signal received power/quality, to the MEC platform, is mentioned and also the exposure of local/radio network information being a task of a local NEF instance deployed in the edge device, is mentioned, also see page 16, under UE application interface section, wherein a UE Application API over Mx2 reference point of MEC platform allowing the device application to request certain application lifecycle management actions in the MEC system, such as requesting a list of available MEC applications, and instantiation and termination/removal of a MEC application, is mentioned and also see page 17, Fig.7 & 1st para, wherein for MEC application mobility the UE Application API being used to assist the MEC system in application/context relocation, as well as in application relocation between different MEC systems or between the MEC system and another cloud system, is mentioned and also see page 18, last para). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of JIN et al. to include converting, by the edge network exposure function device, the radio access network information including removing one or more instances of the radio access network information, disclosed by Sami Kekki et al. in order to provide an effective mechanism for both efficiently allowing an external entity to request or subscribe to UE related events of interest and allowing an external entity to provision expected UE behavior to the 5G wireless communication system.
Sami Kekki et al. teach the above method comprising converting the radio access network information including removing one or more instances of the radio access network information as mentioned above, but JIN et al. and Sami Kekki et al. together yet are silent in teaching the above method comprising one or more instances of the radio access network information relating to at least one of privacy or security of a network operator. 
However, Ryu et al. teach a method (see Abstract and Fig.2) comprising one or more instances of the radio access network information relating to at least one of privacy or security of a network operator (see para [0130] wherein the data stored in the user data repository (UDR) comprising at least user subscription data, comprising at least subscription identifiers, security credentials, access and mobility related subscription data, session related subscription data, and/or policy data, is mentioned and also the network exposure function NEF 125, 225 providing a means to securely expose the services (that includes RAN information) and capabilities provided by the 3GPP network functions/operator and translate between information exchanged with the AF 145, 245 and information exchanged with the internal network functions, and/or receive information from other network functions, is mentioned and also see para [0127] wherein SMF/RAN information comprising wireless device IP address allocation & management (comprising authorization that includes privacy information), selection and control of user plane function(s), configuration of traffic steering at UPF 110, 210 to route traffic to its proper destination, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of JIN et al. and Sami Kekki et al. to include one or more instances of the radio access network information relating to at least one of privacy or security of a network operator, disclosed by Ryu et al. in order to provide an effective mechanism of allowing network device for efficiently assisting in an operation for the wireless device, such as for a transition from one state to another state for a first access technology, using a second access technology in wireless communication system.
Regarding claim 3, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the method of claim 1.
JIN et al. further teach the method of claim 1, wherein the one of the application service layer networks is a multi-access edge computing (MEC) network (see paragraphs [0088] & [0106]). 
Regarding claim 4, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the method of claim 1.
Sami Kekki et al. further teach the method of claim 3, wherein the first application service layer network device includes a multi-access edge platform manager (see page 14, Fig.5, MEC system level management device/multi-access edge platform manager and 4th para).
Regarding claim 6, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the method of claim 1.
JIN et al. further teach the method of claim 1, further comprising: receiving, by the edge network exposure function device from a second application service layer network device of the one of the application service layer networks, control information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining a second processing policy based on the received internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application, and the processing policy of the data packet, is mentioned); converting, by the edge network exposure function device, the control information (see para [0103] wherein after obtaining the internal identifier of the UE, the capability exposure function device converting the first processing policy into the second processing policy, is mentioned); selecting, by the edge network exposure function device, the radio access network device based on the service information and the control information (see para [0106] wherein the capability exposure function device configuring the second processing policy on the network side device, such as base station/radio access network device, is mentioned) and transmitting, by the edge network exposure function device to the radio access network device, the converted control information (see para [0106] wherein the base station processing the data packet by using the second processing policy, is mentioned).
Regarding claim 9, JIN et al. teach an edge network exposure function device (see Abstract & Fig.1, SCEF device and Fig.10) comprising: a communication interface (see Fig.10, network interface and para [0231]); a processor (see Fig.10, processor and para [231]), wherein the processor is configured to: store service information that includes correlations between portions of a radio access network and application service layer networks (see Figures 1 & 4 and para [0086] wherein the SCEF providing an exposed service and function by using a 3GPP network interface and providing an implementation approach of a service capability exposure function, is mentioned, also the SCEF providing/storing a third-party application, such as an OTT, with a function of accessing a network (that includes correlations between portions of a radio access network and application service layer networks), is mentioned  and also see paragraph [0088] wherein the third-party application, such as an OTT being deployed on an MEC device/application service layer network, is mentioned and also see para [0150]); receive, via the communication interface from a radio access network device, radio access network information associated with one of the portions of the radio access network (see page 4, para [0092] wherein the capability exposure function device receiving a first processing policy & where the first processing policy includes an external identifier of UE/radio access network information, is mentioned and also see para [0112] wherein obtaining, by the capability exposure function device, an identifier of the base station based on the external identifier of the UE, is mentioned); select a first application service layer network device of one of the application service layer networks based on the service information (see para [0106] wherein the capability exposure function device/edge network exposure function device configuring the second processing policy on the network side device/MEC/first application service layer network device, is mentioned and also see para [0117]); and transmit, via the communication interface to the first application service layer network device, the radio access network information (see para [0117] wherein the capability exposure function device/edge network exposure function device sending the second processing policy to a mobile edge computing platform/first application service layer network device, where the second processing policy being used by the mobile edge computing platform to process the data packet, is mentioned). 
JIN et al. is silent in teaching the above edge network exposure function device comprising converting the radio access network information including removing one or more instances of the radio access network information.
However, Sami Kekki et al. teach a edge network exposure function device (see Figures 5 & 8, NEF device/edge network exposure function device) comprising converting the radio access network information including removing one or more instances of the radio access network information (see Fig.5 & page 14, 4th para wherein services offered by a MEC host (that include MEC applications) such as the Radio Network Information Service (RNIS) relying on exposure of the RAN capabilities & exposing/converting the radio information, such as received signal received power/quality, to the MEC platform, is mentioned and also the exposure of local/radio network information being a task of a local NEF instance deployed in the edge device, is mentioned, also see page 16, under UE application interface section, wherein a UE Application API over Mx2 reference point of MEC platform allowing the device application to request certain application lifecycle management actions in the MEC system, such as requesting a list of available MEC applications, and instantiation and termination/removal of a MEC application, is mentioned and also see page 17, Fig.7 & 1st para, wherein for MEC application mobility the UE Application API being used to assist the MEC system in application/context relocation, as well as in application relocation between different MEC systems or between the MEC system and another cloud system, is mentioned and also see page 18, last para).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above edge network exposure function device of JIN et al. to include converting the radio access network information including removing one or more instances of the radio access network information, disclosed by Sami Kekki et al. in order to provide an effective mechanism for both efficiently allowing an external entity to request or subscribe to UE related events of interest and allowing an external entity to provision expected UE behavior to the 5G wireless communication system.
JIN et al. and Sami Kekki et al. together yet are silent in teaching the above edge network exposure function device comprising one or more instances of the radio access network information relating to at least one of privacy or security of a network operator.
However, Ryu et al. teach an edge network exposure function device (see Abstract and Fig.2) comprising one or more instances of the radio access network information relating to at least one of privacy or security of a network operator (see para [0130] wherein the data stored in the user data repository (UDR) comprising at least user subscription data, comprising at least subscription identifiers, security credentials, access and mobility related subscription data, session related subscription data, and/or policy data, is mentioned and also the network exposure function NEF 125, 225 providing a means to securely expose the services (that includes RAN information) and capabilities provided by the 3GPP network functions/operator and translate between information exchanged with the AF 145, 245 and information exchanged with the internal network functions, and/or receive information from other network functions, is mentioned and also see para [0127] wherein SMF/RAN information comprising wireless device IP address allocation & management (comprising authorization that includes privacy information), selection and control of user plane function(s), configuration of traffic steering at UPF 110, 210 to route traffic to its proper destination, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the edge network exposure function device of JIN et al. and Sami Kekki et al. to include one or more instances of the radio access network information relating to at least one of privacy or security of a network operator, disclosed by Ryu et al. in order to provide an effective mechanism of allowing network device for efficiently assisting in an operation for the wireless device, such as for a transition from one state to another state for a first access technology, using a second access technology in wireless communication system.
Regarding claim 11, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the edge network exposure function device of claim 9.
JIN et al. further teach the edge network exposure function device of claim 9, wherein the one of the application service layer networks is a multi-access edge computing (MEC) network (see paragraphs [0088] & [0106]). 
	Regarding claim 12, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the edge network exposure function device of claim 9.
Sami Kekki et al. further teach the edge network exposure function device of claim 9, wherein the first application service layer network device includes a multi-access edge platform manager (see page 14, Fig.5, MEC system level management device/multi-access edge platform manager and 4th para). 
Regarding claim 14, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the edge network exposure function device of claim 9.
JIN et al. further teach the edge network exposure function device of claim 9, wherein the processor is further configured to: receive, via the communication interface from a second application service layer network device of the one of the application service layer networks, control information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining a second processing policy based on the received internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application, and the processing policy of the data packet, is mentioned); convert the control information (see para [0103] wherein after obtaining the internal identifier of the UE, the capability exposure function device converting the first processing policy into the second processing policy, is mentioned); select the radio access network device based on the service information and the control information (see para [0106] wherein the capability exposure function device configuring the second processing policy on the network side device, such as base station/radio access network device, is mentioned); and transmit, via the communication interface to the radio access network device, the converted control information (see para [0106] wherein the base station processing the data packet by using the second processing policy, is mentioned). 
Regarding claim 17, JIN et al. teach a non-transitory computer-readable storage medium storing instructions executable by a processor of an edge network exposure function device (see Abstract & Fig.1, SCEF device and Fig.10, processor 1001), which when executed cause the edge network exposure function device (see para 0231]) to: store service information that includes correlations between portions of a radio access network and application service layer networks (see Figures 1 & 4 and para [0086] wherein the SCEF providing an exposed service and function by using a 3GPP network interface and providing an implementation approach of a service capability exposure function, is mentioned, also the SCEF providing/storing a third-party application, such as an OTT, with a function of accessing a network (that includes correlations between portions of a radio access network and application service layer networks), is mentioned  and also see paragraph [0088] wherein the third-party application, such as an OTT being deployed on an MEC device/application service layer network, is mentioned and also see para [0150]); receive, from a radio access network device, radio access network information associated with one of the portions of the radio access network (see page 4, para [0092] wherein the capability exposure function device receiving a first processing policy & where the first processing policy includes an external identifier of UE/radio access network information, is mentioned and also see para [0112] wherein obtaining, by the capability exposure function device, an identifier of the base station based on the external identifier of the UE, is mentioned); select a first application service layer network device of one of the application service layer networks based on the service information (see para [0106] wherein the capability exposure function device/edge network exposure function device configuring the second processing policy on the network side device/MEC/first application service layer network device, is mentioned and also see para [0117]); and transmit, to the first application service layer network device, the radio access network information (see para [0117] wherein the capability exposure function device/edge network exposure function device sending the second processing policy to a mobile edge computing platform/first application service layer network device, where the second processing policy being used by the mobile edge computing platform to process the data packet, is mentioned). 
JIN et al. is silent in teaching the above non-transitory computer-readable storage medium comprising converting the radio access network information including removing one or more instances of the radio access network information.
However, Sami Kekki et al. teach a system (see Figures 5 & 8, NEF device/edge network exposure function device) comprising converting the radio access network information including removing one or more instances of the radio access network information (see Fig.5 & page 14, 4th para wherein services offered by a MEC host (that include MEC applications) such as the Radio Network Information Service (RNIS) relying on exposure of the RAN capabilities & exposing/converting the radio information, such as received signal received power/quality, to the MEC platform, is mentioned and also the exposure of local/radio network information being a task of a local NEF instance deployed in the edge device, is mentioned, also see page 16, under UE application interface section, wherein a UE Application API over Mx2 reference point of MEC platform allowing the device application to request certain application lifecycle management actions in the MEC system, such as requesting a list of available MEC applications, and instantiation and termination/removal of a MEC application, is mentioned and also see page 17, Fig.7 & 1st para, wherein for MEC application mobility the UE Application API being used to assist the MEC system in application/context relocation, as well as in application relocation between different MEC systems or between the MEC system and another cloud system, is mentioned and also see page 18, last para).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of JIN et al. to include converting the radio access network information including removing one or more instances of the radio access network information, disclosed by Sami Kekki et al. in order to provide an effective mechanism for both efficiently allowing an external entity to request or subscribe to UE related events of interest and allowing an external entity to provision expected UE behavior to the 5G wireless communication system.
JIN et al. and Sami Kekki et al. together yet are silent in teaching the above medium comprising one or more instances of the radio access network information relating to at least one of privacy or security of a network operator.
However, Ryu et al. teach a system (see Abstract and Fig.2 ) comprising one or more instances of the radio access network information relating to at least one of privacy or security of a network operator (see para [0130] wherein the data stored in the user data repository (UDR) comprising at least user subscription data, comprising at least subscription identifiers, security credentials, access and mobility related subscription data, session related subscription data, and/or policy data, is mentioned and also the network exposure function NEF 125, 225 providing a means to securely expose the services (that includes RAN information) and capabilities provided by the 3GPP network functions/operator and translate between information exchanged with the AF 145, 245 and information exchanged with the internal network functions, and/or receive information from other network functions, is mentioned and also see para [0127] wherein SMF/RAN information comprising wireless device IP address allocation & management (comprising authorization that includes privacy information), selection and control of user plane function(s), configuration of traffic steering at UPF 110, 210 to route traffic to its proper destination, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above medium of JIN et al. and Sami Kekki et al. to include one or more instances of the radio access network information relating to at least one of privacy or security of a network operator, disclosed by Ryu et al. in order to provide an effective mechanism of allowing network device for efficiently assisting in an operation for the wireless device, such as for a transition from one state to another state for a first access technology, using a second access technology in wireless communication system.
Regarding claim 20, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the non-transitory computer-readable storage medium of claim 17.
JIN et al. further teach the non-transitory computer-readable storage medium of claim 17, wherein the one of the application service layer networks is a multi-access edge computing (MEC) network (see paragraphs [0088] & [0106]). 
Sami Kekki et al. further teach the non-transitory computer-readable storage medium of claim 17, wherein the first application service layer network device includes a multi-access edge platform manager (see page 14, Fig.5, MEC system level management device/multi-access edge platform manager and 4th para).
5.	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018), further in view of Ryu et al. (US Pub. No: 2020/0196375 A1) and further in view of LI et al. (US Pub. No: 2018/0192390 A1).
Regarding claims 2, 10 and 18, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the method/edge network exposure function device/non-transitory computer-readable storage medium of claims 1, 9 and 17 respectively.
Ryu et al. further teach the method/edge network exposure function device/non-transitory computer-readable storage medium of claims 1, 9 and 17, wherein the one or more instances of the radio access network information include proprietary information that relates to privacy and security of the network operator (see para [0130] wherein the data stored in the user data repository (UDR) comprising at least user subscription data, comprising at least subscription identifiers, security credentials, access and mobility related subscription data, session related subscription data, and/or policy data, is mentioned and also the network exposure function NEF 125, 225 providing a means to securely expose the services (that includes RAN information) and capabilities provided by the 3GPP network functions/operator and translate between information exchanged with the AF 145, 245 and information exchanged with the internal network functions, is mentioned and also see para [0127] wherein SMF/RAN information comprising wireless device IP address allocation & management (comprising authorization that includes privacy information), selection and control of user plane function(s), configuration of traffic steering at UPF 110, 210 & RAN 105, 205 to route traffic to its proper destination, is mentioned and also see para [0132]).
	 JIN et al., Sami Kekki et al. and Ryu et al. all together yet are silent in teaching the method/edge network exposure function device/non-transitory computer-readable storage medium of claims 1, 9 and 17, wherein the service information further includes correlations with network topology and traffic profile information.
	However, LI et al. teach a method/system (see Abstract & Fig.22/NEF), wherein the service information further includes correlations with network topology and traffic profile information (see para [0602] wherein the event notification content being mapped from the Event Notification Content of the UP management event notification message received by the NEF from the SMF (in step 2706), is mentioned and also, the application location/service information being translated from in the form a Routing Profile ID/DNAI or traffic steering profile ID to in the form of a network address that refers to a location where the application is deployed, is mentioned and also see para [0660]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/edge network exposure function device/non-transitory computer-readable storage medium of JIN et al., Sami Kekki et al. and Ryu et al. to have the service information further including correlations with network topology and traffic profile information, disclosed by LI et al. order to provide an effective mechanism for PDU session management that enable application awareness and application-friendly Protocol Data Unit (PDU) session management and also for providing PDU sessions that may be configured and/or updated to reflect current PDU session parameters such as application system location or UP selection in 5G wireless communication system. 
6.	Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018), further in view of Ryu et al. (US Pub. No: 2020/0196375 A1) and further in view of DAO et al. (US Pub. No: 2019/0261260 A1).
	Regarding claim 5, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the method of claim 1.
	JIN et al. further teach the method of claim 1, further comprising storing, by the edge network exposure function device, end device context information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining/storing a second processing policy based on the internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application/application service session associated with the one of the application service layer networks, and the processing policy of the data packet, is mentioned).
	JIN et al., Sami Kekki et al. and Ryu et al. all together yet are silent in teaching the method of claim 1, further comprising receiving, by the edge network exposure function device from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, by the edge network exposure function device to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information. 
	However, DAO et al. teach a method (see Abstract and Fig.12) comprising receiving, by the edge network exposure function device from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks (see Figures 12 & 15 and para [0163] wherein during the handover procedure, the SMF 1540 being notified by the AMF 1530 about new UE location, is mentioned & also see para [0162]) and transmitting, by the edge network exposure function device to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information (see paragraphs [0163] &[0170] wherein the S-NEF 1550 sending to the T-NEF 1560 a request for transferring UE context, e.g. UE context (or UE group context) transfer request, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of JIN et al., Sami Kekki et al. and Ryu et al. to include both receiving, by the edge network exposure function device from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, by the edge network exposure function device to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information, disclosed by DAO et al. in order to provide an effective mechanism for efficient management of UE contexts and PDU session contexts and thereby mitigating network resource usage, with respect to UE context and PDU session context management of user equipments in wireless communication system.
Regarding claim 13, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the edge network exposure function device of claim 9.
JIN et al. further teach the edge network exposure function device of claim 9, wherein the processor is further configured to: store end device context information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining/storing a second processing policy based on the internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application/application service session associated with the one of the application service layer networks, and the processing policy of the data packet, is mentioned).
JIN et al., Sami Kekki et al. and Ryu et al. all together yet are silent in teaching the edge network exposure function device comprising receiving, via the communication interface from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, via the communication interface to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information. 
However, DAO et al. teach a system (see Abstract and Fig.12) comprising receiving, via the communication interface from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks (see Figures 12 & 15 and para [0163] wherein during the handover procedure, the SMF 1540 being notified by the AMF 1530 about new UE location, is mentioned & also see para [0162]) and transmitting, via the communication interface to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information (see paragraphs [0163] &[0170] wherein the S-NEF 1550 sending to the T-NEF 1560 a request for transferring UE context, e.g. UE context (or UE group context) transfer request, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the edge network exposure function device of JIN et al., Sami Kekki et al. and Ryu et al. to include both receiving, via the communication interface from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, via the communication interface to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information, disclosed by DAO et al. in order to provide an effective mechanism for efficient management of UE contexts and PDU session contexts and thereby mitigating network resource usage, with respect to UE context and PDU session context management of user equipments in wireless communication system.
Regarding claim 19, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the non-transitory computer-readable storage medium of claim 17.
JIN et al. further teach the non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed by the processor further cause the edge network exposure function device to: store end device context information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining/storing a second processing policy based on the internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application/application service session associated with the one of the application service layer networks, and the processing policy of the data packet, is mentioned).
JIN et al., Sami Kekki et al. and Ryu et al. all together yet are silent in teaching the non-transitory computer-readable storage medium of claim 17, further comprising receiving, from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information. 
However, DAO et al. teach a system (see Abstract and Fig.12) comprising receiving, from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks (see Figures 12 & 15 and para [0163] wherein during the handover procedure, the SMF 1540 being notified by the AMF 1530 about new UE location, is mentioned & also see para [0162]) and transmitting, to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information (see paragraphs [0163] &[0170] wherein the S-NEF 1550 sending to the T-NEF 1560 a request for transferring UE context, e.g. UE context (or UE group context) transfer request, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of JIN et al., Sami Kekki et al. and Ryu et al. to include both receiving, by the edge network exposure function device from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, by the edge network exposure function device to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information, disclosed by DAO et al. in order to provide an effective mechanism for efficient management of UE contexts and PDU session contexts and thereby mitigating network resource usage, with respect to UE context and PDU session context management of user equipments in wireless communication system.
7.	Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018), further in view of Ryu et al. (US Pub. No: 2020/0196375 A1) and further in view of HUANG (US Pub. No: 2020/0296653 A1).
Regarding claims 7 & 8, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the method of claim 1.
JIN et al., Sami Kekki et al. and Ryu et al. all together yet are silent in teaching the method of claim 1, further comprising: receiving, by the edge network exposure function device from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, selecting, by the edge network exposure function device, a second application service layer network device of the one of the application service layer networks based on the service information and the message and transmitting, by the edge network exposure function device to the second application service layer network device, the message and, wherein the message indicates to instantiate the application service. 
However, HUANG teaches a method (see Abstract & Fig.5) comprising: receiving, by the edge network exposure function device from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks (see Figures 5 & 6 and para [0049] wherein the mobile network interaction proxy 402 receiving messages from Block A 404/main NEF (e.g., route information) so that the mobile network interaction proxy 402 can facilitate use of the edge computing system 410 by the mobile network 409 (e.g., to trigger mobile application lifecycle management at Block B and Block C), is mentioned), selecting, by the edge network exposure function device, a second application service layer network device of the one of the application service layer networks based on the service information and the message (see para [0049] wherein the request from the first interface of mobile network interaction proxy 402 containing parameters that may assist in routing computing and communication resources from the mobile network 409 to the edge computing system 410/second application service layer network device, is mentioned) and transmitting, by the edge network exposure function device to the second application service layer network device, the message and wherein the message indicates to instantiate the application service (see paragraphs [0049] and [0052] wherein the mobile network interaction proxy 402 sending to block B 406/second application service layer network device, through the second interface, a traffic steering request (e.g., a service provision information), is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of JIN et al., Sami Kekki et al. and Ryu et al. to include all of receiving, by the edge network exposure function device from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, selecting, by the edge network exposure function device, a second application service layer network device of the one of the application service layer networks based on the service information and the message and transmitting, by the edge network exposure function device to the second application service layer network device, the message and wherein the message indicates to instantiate the application service, disclosed by HUANG in order to provide an effective mechanism for efficiently identifying and sending edge computing parameters for an edge computing system and also for efficiently integrating a mobile network with an edge computing system in the wireless communication system.
Regarding claims 15 & 16, JIN et al., Sami Kekki et al. and Ryu et al. all together teach the edge network exposure function device of claim 14.
JIN et al., Sami Kekki et al. and Ryu et al. all together yet are silent in teaching the edge network exposure function device of claim 14, the processor is further configured to: receive, via the communication interface from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, select a second application service layer network device of the one of the application service layer networks based on the service information and the message and transmit, via the communication interface to the second application service layer network device, the message, and wherein the message indicates to instantiate the application service. 
However, HUANG teaches a system (see Abstract & Fig.5) comprising receiving, via the communication interface from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks (see Figures 5 & 6 and para [0049] wherein the mobile network interaction proxy 402 receiving messages from Block A 404/main NEF (e.g., route information) so that the mobile network interaction proxy 402 can facilitate use of the edge computing system 410 by the mobile network 409 (e.g., to trigger mobile application lifecycle management at Block B and Block C), is mentioned), selecting a second application service layer network device of the one of the application service layer networks based on the service information and the message (see para [0049] wherein the request from the first interface of mobile network interaction proxy 402 containing parameters that may assist in routing computing and communication resources from the mobile network 409 to the edge computing system 410/second application service layer network device, is mentioned) and transmitting, via the communication interface to the second application service layer network device, the message and wherein the message indicates to instantiate the application service (see paragraphs [0049] and [0052] wherein the mobile network interaction proxy 402 sending to block B 406/second application service layer network device, through the second interface, a traffic steering request (e.g., a service provision information), is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the edge network exposure function device of JIN et al., Sami Kekki et al. and Ryu et al. to include all of receiving, via the communication interface from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, selecting a second application service layer network device of the one of the application service layer networks based on the service information and the message and transmitting, via the communication interface to the second application service layer network device, the message, and wherein the message indicates to instantiate the application service, disclosed by HUANG in order to provide an effective mechanism for efficiently identifying and sending edge computing parameters for an edge computing system and also for efficiently integrating a mobile network with an edge computing system in the wireless communication system.
Response to Arguments
8.	Applicant's arguments filed on 07/13/2022 have been fully considered but they are not persuasive. 
9.	In pages 10-12 of Applicant’s Remarks, regarding independent claims 1, 9 and 17, Applicant mainly that first Kekki does not teach that the MEC platform includes a NEF & second, the termination/removal of a MEC application does not describe or suggest the claimed radio access network information and therefore has nothing to do with the claimed removing and further mentions that Kekki and Ryu are silent about removing the claimed one or more instances of the radio access network information and Jin, Kekki, and Ryu fail to describe or suggest the "converting" feature.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows.
	Sami Kekki et al. clearly teach (see Fig.5 & page 14, 4th para) that services offered by a MEC host (that include MEC applications) such as the Radio Network Information Service (RNIS) rely on exposure of the RAN capabilities, especially for the up to date radio information related to the UEs & exposing/converting the radio information, such as received signal received power/quality, to the MEC platform and also “the exposure of local/radio network information is a task of a local NEF instance deployed in the edge device”. Sami Kekki et al. also teach (see page page 16, under UE application interface section) that a UE Application API over Mx2 reference point of MEC platform allows the device application to request certain application lifecycle management actions in the MEC system, such as requesting a list of available MEC applications, and instantiation and termination/removal of a MEC application and any procedures resulting from requests over UE Application API get routed by the Operations Support System (OSS) towards the MEC system level management.
	Sami Kekki et al. further teach (see page 18, last para) that NEF may be used for exposing network information such as mobility, radio resource information, etc. to the MEC system and the network information exposed by the NEF is consumed by MEC services and can be exposed to MEC applications. The above teaching of Sami Kekki et al. is clearly equivalent to “converting, by the edge network exposure function device the radio access network information including removing one or more instances of the radio access network information”.
Ryu et al. clearly teach one or more instances of the radio access network information relating to at least one of privacy or security of a network operator (see Fig.2 and  para [0130] wherein the data stored in the user data repository (UDR) comprising at least user subscription data, comprising at least subscription identifiers, security credentials, access and mobility related subscription data, session related subscription data, and/or policy data, is mentioned and also the network exposure function NEF 125, 225 providing a means to securely expose the services (that includes RAN information) and capabilities provided by the 3GPP network functions/operator and translate between information exchanged with the AF 145, 245 and information exchanged with the internal network functions, and/or receive information from other network functions/RAN, is mentioned and also see para [0127] wherein SMF/RAN information comprising wireless device IP address allocation & management (comprising authorization that includes privacy information), selection and control of user plane function(s), configuration of traffic steering at UPF 110, 210 & RAN 105, 205 to route traffic to its proper destination, is mentioned).
Thus, as per Broadest Reasonable Interpretation (BRI) of claim limitation, the above teaching of Sami Kekki et al. and Ryu et al. together, is clearly equivalent to having “converting, by the edge network exposure function device the radio access network information including removing one or more instances of the radio access network information relating to at least one of privacy or security of a network operator” and JIN et al., Sami Kekki et al. and Ryu et al. all together teach all the limitations of independent claim 1 and similarly of other independent claims 9 and 17 as already mentioned above under Claim Rejections.
10.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Liao (US Pub. No: 2021/0058748 A1) discloses systems and methods for pervasive connectivity for group based service (GBS) provisioning in wireless communication system.
	Uy et al. (US Pub. No: 2021/0029087 A1) disclose a method and network device for overlay tunnel termination and mirroring spanning datacenters in networking system.
	Xiao et al. (US Pub. No: 2022/0321455 A1) disclose a method and an apparatus to reduce costs of deploying a multipath transmission protocol in wireless communication system.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477 
10/17/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477